Citation Nr: 1702936	
Decision Date: 02/02/17    Archive Date: 02/15/17

DOCKET NO.  13-09 166	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan



THE ISSUE

Entitlement to service connection for hypertension, to include as secondary to service-connected type II diabetes mellitus and coronary artery disease. 



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

S. Krunic, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the United States Navy from April 1968 to July 1970. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

This appeal was processed using the Virtual VA paperless claims processing system and Veterans Benefit Management System (VBMS).  The Virtual VA file contains records that are either duplicative of the documents in the VBMS file or not relevant to the issue on appeal.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Unfortunately, a remand is required in this case for the issue on appeal.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.

The Veteran was afforded a VA hypertension examination in connection with his claim in February 2011.  The VA examiner noted that hypertension had its onset in 1971, which is shortly after the Veteran's discharge from active duty.  The examiner opined that the Veteran's hypertension was less likely as not caused by or aggravated by his service-connected diabetes mellitus.  She stated that her opinion was based on a review of medical records, test results, the Veteran's history, physical examination, and clinical experience.   

The Board finds that the opinion is inadequate for a number of reasons.  First, the VA examination report expressly notes that the Veteran's claims file was not available for review.  Second, the examiner stated that the Veteran's hypertension was diagnosed in 1971 and then later stated that the Veteran was 37 years old at the age of onset; however, the Veteran was 37 years old in 1980, which is almost a decade after discharge.   Finally, the VA examiner provided no supporting rationale for her conclusion.  A medical examination report or opinion must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two. Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008); see Monzingo v. Shinseki, 26 Vet.App. 97, 105   (2012) (holding that "examination reports are adequate when they sufficiently inform the Board of a medical expert's judgment on a medical question and the essential rationale for that opinion").  

In addition, remand is necessary to obtain a fully adequate VA medical opinion regarding whether the Veteran's hypertension was caused or aggravated by his service-connected coronary artery disease.  In a May 2011 addendum opinion, the VA examiner opined that the Veteran's hypertension was not caused by his coronary artery disease.  The VA examiner again referenced the Veteran's reported history of being diagnosed with hypertension in 1971; however, the examiner did not cite any records to support the date of diagnosis.  Moreover, the Board notes that the record includes several different dates of onset of the Veteran's hypertension.  See, e.g., January 2006 VA diabetes mellitus examination (reflecting the Veteran's report that his hypertension had its onset in 2000); May 2011 VA heart examination (reflecting the Veteran's reported that his hypertension had its onset in the 1990s).  

The Board also notes that the VA examiner indicated that although the Veteran's claims file was reviewed, his service treatment records were not included in the claims file and, thus, were not reviewed.  The examiner reasoned that coronary artery disease was not diagnosed until 2003/2004, many years after the 1971 diagnosis of hypertension.   She also explained that there was no evidence in the medical literature that coronary artery disease causes hypertension.   The Board finds that the VA examiner's inquiry was limited only to the issue of whether coronary artery disease caused hypertension but did not address the aggravation prong of secondary service connection.   In light of the foregoing, the Board finds that an additional examination and medical opinion are necessary to determine the nature and etiology of any current hypertension.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

Finally, the Veteran's representative has subsequently submitted medical articles that appear to suggest an association between hypertension, diabetes, and coronary artery disease.   In November 2016, the Veteran's representative specifically requested that the case be remanded to the AOJ for further consideration. 
Accordingly, the case is REMANDED for the following action:

1. The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for hypertension.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.

The AOJ should also obtain any outstanding VA medical records.

2.  After completing the foregoing development, the Veteran should be afforded a VA examination to determine the nature and etiology of any hypertension that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed. The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and lay statements. 

The examiner should note that the Veteran is competent to attest to factual matters of which he has first-hand knowledge.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should state this with a fully reasoned explanation. 

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's hypertension was caused by or permanently aggravated by his service-connected type II diabetes mellitus and/or coronary artery disease.

In rendering his or opinion, the examiner should specifically address the medical literature, associated with the electronic record in November 2016, regarding the link between hypertension, type II diabetes mellitus, and coronary artery disease.  

In addition, the examiner should consider, among other evidence in the record, the January 2006 VA diabetes mellitus examination wherein the Veteran reported that his hypertension had its onset in 2000; the May 2011 VA heart examination wherein the Veteran reported the onset of his hypertension was in the 1990s; and the private records from M.H.C. (initials used to protect privacy) showing suspected diabetes mellitus in May 2003 and a myocardial infarction in August 2004. 

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.)

A clear rationale for all opinions must be provided and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

3.  The case should then be reviewed by the AOJ on the basis of additional evidence.   If the benefits sought are not granted, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ANTHONY C. SCIRÉ, JR.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




